DETAILED ACTION
America Invents Act
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Priority
Applicant’s claim for domestic priority under 35 USC §120 is acknowledged.
The present application, filed 16-March-2020, is a continuation of application 15/988,885, filed on 24-May-2018, and subsequently issued as patent # US 10,636,312 B2.
The present application is therefore accorded a prima facie effective filing date of 24-May-2018.

Information Disclosure Statement
The information disclosure statement IDS#1 submitted on 16-March-2020 been considered by the Examiner and made of record in the application file.
Copies of foreign patent documents (21-26) and non-patent documents (27-28) have been filed, and are present, in the Parent application.

Preliminary Amendment
The present Office Action is based upon the original patent application filed on 16-March-2020 as modified by the preliminary amendment PA#1 filed on 2-April-2020.  Claims 2-21 are now pending in the present application. 


Claim Rejections - 35 USC §103
The following is a quotation of 35 USC §103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 USC §102 are summarized as follows:

1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 USC §102(b)(2)(C) for any potential 35 USC §102(a)(2) prior art against the later invention.

Claims 2-4, 9-13, 17, 18 and 21 are rejected under 35 USC §103 as unpatentable over Schulte et al. (United States Patent Application Publication # US 2014/0197980 A1), hereinafter Schulte, in view of Troxler et al. (United States Patent Application Publication # US 2008/00004798 A1), herein Troxler, and Sanders et al. (United States Patent Application Publication # US 2012/0000212 A1, hereinafter Sanders.
Consider claim 2: A computer-implemented method executed by a computing system comprising one or more processors, Schulte discloses a system and computer controlled method for monitoring aircraft and related air traffic control the method comprising:
receiving, by the computing system, a first aircraft transponder signal associated with an aircraft on which the computing system is located; wherein the [ADS-B] system (110) receives transponder reply signals from an “own” aircraft (102) transponder (104) and from other aircraft (108) and/or a ground station (106) [Fig. 1; Para. 0019; claim 9];
identifying, by the computing system, first location data within the first aircraft transponder signal; that the system “self-synchronizes” with the [own] aircraft transponder, extracting an aircraft identification address and other information from the transponder transmissions, wherein the other information includes position (location) [Schulte: Para. 0023, 0041, 0045, 0055 (also 0022. 0024); claim 9] and also presence and extraction of altitude (vertical location) information in mode X, and squitter signals [Para. 0051];
generating, by the computing system, second location data by converting the first location data to a data format recognizable by a smart shipping container, the second location data being readable by the smart shipping container to permit the smart shipping container to manage one or more shipping conditions within the smart shipping container; that a portable device may be carried by a crew member, such as a tablet, comprising one or more apps (software applications) to furnish aircraft related information, and specifically that the and
transmitting, by the computing system, the second location data to the smart shipping container.
Schulte does not disclose a smart shipping container, or transmission of location data to a smart shipping container.
Troxler, however, discloses methods and systems for locating and tracking objects, [Title; Abstract; Fig. 3; Para. 0002, 0009-0010], and specifically as may relate to a shipping container (310) which comprises a tracking system (306) (smart) transported by an airplane [Fig. 3; Para. 0068], and specific embodiments in which a relay module may be configured to relay measurement/and or location information obtained externally from the shipping container, to systems within the shipping container [Fig. 8A, 8B; Para. 0100-0103].
Sanders, moreover, discloses a transport refrigeration system comprising a similar smart container [Title; Abstract; Fig. 1; Para. 0001, 0005], and particularly that an operating parameter of the shipping container environment (condition) is managed (such as temperature), based at least in part, on geographic position data (steps 205-225) [Fig. 2; Para. 0005, 0028, 0032, 0035].

Consider claim 3 and as applied to claim 2: The method of claim 2, wherein the shipping conditions include an environmental condition inside the smart shipping container. This claim is rejected on the same grounds, references, citations and 
Consider claim 4 and as applied to claim 3: The method of claim 3, wherein the environmental condition includes at least one of an air pressure, a humidity, a temperature, and a light inside the smart shipping container. This claim is rejected on the same grounds, references, citations and analysis as for claim 2, where Sanders discloses control of shipping container interior temperature based at least in part on location.
Consider claim 9 and as applied to claim 2: The method of claim 2, further comprising extracting the first aircraft transponder signal from a plurality of aircraft transponder signals by filtering out information of one or more aircrafts from the plurality of aircraft transponder signals, each of the one or more aircrafts differing from the aircraft on which the computing system is located. Schulte discloses that aircraft transponder signals include an ICAO aircraft identifier, and wherein the aircraft ADS-B system comprises an aircraft identification retrieval module which extracts the identifier from a transponder signal, may use this identifier to distinguish one’s own aircraft signals from those of other transponders or whether ground based signals are directed to the own aircraft or other aircraft [Fig. 2A, 3A; Para. 0012, 0014, 0043-0046, 0061].
Consider claim 10 and as applied to claim 2: The method of claim 2, wherein the first aircraft transponder signal has been transmitted by the aircraft on which the computing system is located. Schulte discloses that the [ADS-B] system (110) receives transponder reply signals from an “own” aircraft (102) transponder (104) 
Consider claim 11: A system, Schulte discloses a system and computer controlled method for monitoring aircraft and related air traffic control information based on received transponder signals, wherein the system may be an ADS-B system (110) implemented in part by a portable ADS-B enabled device (204) [Title; Abstract; Fig. 1-2A; Para. 0004, 0021; claim 9]; comprising:
one or more processors; wherein the system comprises one or more processors (206, 214) in communication with receivers and other system elements [Fig. 2A; Para. 0030-0031]; and
one or more computer-readable storage devices coupled to the one or more processors and having instructions stored thereon which, when executed by the one or more processors, memory (208, 216) comprising program steps for performing the method [Fig. 2A; Para. 0032], cause the one or more processors to perform operations comprising:
receiving a first aircraft transponder signal associated with an aircraft on which the system is located; wherein the [ADS-B] system (110) receives transponder reply signals from an “own” aircraft (102) transponder (104) and from other aircraft (108) and/or a ground station (106) [Fig. 1; Para. 0019; claim 9];
identifying first location data within the first aircraft transponder signal; that the system “self-synchronizes” with the [own] aircraft transponder, extracting an aircraft identification address and other information from the 
generating second location data by converting the first location data to a data format recognizable by a smart shipping container, the second location data being readable by the smart shipping container to permit the smart shipping container manage one or more shipping conditions within the smart shipping container; a portable device, comprising one or more apps (software applications) to furnish aircraft related information, and specifically that the information from the transponder signal and other sources may be communicated to the portable device using one of a plurality of different wireless protocols (information reformatted into such wireless protocol) such as Wi-Fi and Bluetooth; [Fig. 2A-2B; Para. 0021, 0028, 0036-0038]; and
transmitting the second location data to the smart shipping container.
Schulte does not disclose a smart shipping container, or transmission of location data to a smart shipping container.
Troxler, however, discloses methods and systems for locating and tracking objects, [Title; Abstract; Fig. 3; Para. 0002, 0009-0010], and specifically as may relate to a shipping container (310) which comprises a tracking system (306) (smart) transported by an airplane [Fig. 3; Para. 0068], and specific embodiments in which a relay module may be configured to relay 
Sanders, moreover, discloses a transport refrigeration system comprising a similar smart container [Title; Abstract; Fig. 1; Para. 0001, 0005], and particularly that an operating parameter of the shipping container environment (condition) is managed (such as temperature), based at least in part, on geographic position data (steps 205-225) [Fig. 2; Para. 0005, 0028, 0032, 0035].
Therefore it would have been obvious to one of ordinary skill in the art at the time of effective filing of the invention for an aircraft to transport smart shipping containers in an aircraft and to provide a module that obtains position data externally from the shipping container and relays the data location for use internally by the shipping container (for example in GPS format), as taught by Troxler, and where the location information may be used, at least in part, by the shipping container to manage one or more operating parameters of the container or its contents, such as temperature, as taught by Sanders, and applied to a system and computer controlled method for monitoring aircraft and related air traffic control information based on received transponder signals as taught by Schulte, where the aircraft own transponder signals are readily receiver within the aircraft without requiring direct connection to the aircraft systems, and contain real time location information, where repeating and/or converting this information into a standard GPS signal format within 
Consider claim 12 and as applied to claim 11: The system of claim 11, wherein the one or more shipping conditions include an environmental condition inside the smart shipping container. This claim is rejected on the same grounds, references, citations and analysis as for claim 11, where Sanders discloses control of shipping container interior temperature based at least in part on location.
Consider claim 13 and as applied to claim 12: The system of claim 12, wherein the environmental condition includes at least one of an air pressure, a humidity, a temperature, and a light inside the smart shipping container. This claim is rejected on the same grounds, references, citations and analysis as for claim 11, where Sanders discloses control of shipping container interior temperature based at least in part on location.
Consider claim 17 and as applied to claim 11: The system of claim 11, wherein the first aircraft transponder signal has been transmitted by the aircraft on which the system is located. Schulte discloses that the [ADS-B] system (110) receives transponder reply signals from an “own” aircraft (102) transponder (104) and 
Consider claim 18: A non-transitory computer-readable storage medium storing instructions which, when executed by one or more processors, cause the one or more processors to perform operations; Schulte discloses a system and computer controlled method for monitoring aircraft and related air traffic control information based on received transponder signals, wherein the system comprises a memory (208, 216) comprising program steps for causing one or more processors (206, 214) to perform the method [Title; Abstract; Fig. 1-2A; Para. 0004, 0021, 0030-0033; claim 9]; comprising:
receiving a first aircraft transponder signal associated with an aircraft on which the one or more processors are located; wherein the [ADS-B] system (110) receives transponder reply signals from an “own” aircraft (102) transponder (104) and from other aircraft (108) and/or a ground station (106) [Fig. 1; Para. 0019; claim 9];
identifying first location data within the first aircraft transponder signal; that the system “self-synchronizes” with the [own] aircraft transponder, extracting an aircraft identification address and other information from the transponder transmissions, wherein the other information includes position (location) [Para. 0023, 0041, 0045, 0055 (also 0022. 0024); claim 9] and also presence and extraction of altitude (vertical location) information in mode X, and squitter signals [Para. 0051];
generating second location data by converting the first location data to a data format recognizable by a smart shipping container, the second location data being readable by the smart shipping container to permit the smart shipping container manage one or more shipping conditions within the smart shipping container; a portable device comprising one or more apps (software applications) to furnish aircraft related information, and specifically that the information from the transponder signal and other sources may be communicated to the portable device using one of a plurality of different wireless protocols (information reformatted into such wireless protocol) such as Wi-Fi and Bluetooth; [Fig. 2A-2B; Para. 0021, 0028, 0036-0038]; and
transmitting the second location data to the smart shipping container.
Schulte does not disclose a smart shipping container, or transmission of location data to a smart shipping container.
Troxler, however, discloses methods and systems for locating and tracking objects, [Title; Abstract; Fig. 3; Para. 0002, 0009-0010], and specifically as may relate to a shipping container (310) which comprises a tracking system (306) (smart) transported by an airplane [Fig. 3; Para. 0068], and specific embodiments in which a relay module may be configured to relay measurement/and or location information obtained externally from the shipping container, to systems within the shipping container [Fig. 8A, 8B; Para. 0100-0103].
Sanders, moreover, discloses a transport refrigeration system comprising a similar smart container [Title; Abstract; Fig. 1; Para. 0001, 0005], and 
Therefore it would have been obvious to one of ordinary skill in the art at the time of effective filing of the invention for an aircraft to transport smart shipping containers in an aircraft and to provide a module that obtains position data externally from the shipping container and relays the data location for use internally by the shipping container (for example in GPS format), as taught by Troxler, and where the location information may be used, at least in part, by the shipping container to manage one or more operating parameters of the container or its contents, such as temperature, as taught by Sanders, and applied to a computer readable memory comprising instructions for performing a computer controlled method for monitoring aircraft and related air traffic control information based on received transponder signals as taught by Schulte, where the aircraft own transponder signals are readily receiver within the aircraft without requiring direct connection to the aircraft systems, and contain real time location information, where repeating and/or converting this information into a standard GPS signal format within the shipping container, allows the container and contents to receive and use this information using readily available and economical GPS receiver devices, and also where control of a parameter such as temperature based on location, 
Consider claim 21 and as applied to claim 18: The computer-readable storage medium of claim 18, wherein the first aircraft transponder signal has been transmitted by the aircraft on which the one or more processors are located. Schulte discloses that the [ADS-B] system (110) receives transponder reply signals from an “own” aircraft (102) transponder (104) and from other aircraft (108) and/or a ground station (106) [Fig. 1; Para. 0019; claim 9].

Claims 5, 14 and 19 are rejected under 35 USC §103 as unpatentable over Schulte et al. (United States Patent Application Publication # US 2014/0197980 A1), hereinafter Schulte, Troxler et al. (United States Patent Application Publication # US 2008/00004798 A1), herein Troxler, and Sanders et al. (United States Patent Application Publication # US 2012/0000212 A1, hereinafter Sanders, and further in view of Mott et al. (United States Patent Application Publication # US 2017/0140656 A1), hereinafter Mott.
Consider claim 5 and as applied to claim 3: The method of claim 3, wherein the second location data includes an altitude of the aircraft derived from the first location data, and wherein information of the altitude is transmitted to the smart shipping container to adjust the environmental condition inside the smart shipping container based on the altitude.
Schulte discloses that [pressure] altitude may be extracted from transponder and/or ADS-B signals [Para. 0002, 0018, 0051, 0061].

Schulte, Troxler and Sanders, do not however, disclose the use of altitude information to control smart container conditions.
Mott discloses estimation of aircraft operations at airports using transponder data [Title; Abstract, Fig. 1; Para. 0015] and specifically the use of altitude data obtained from a transponder signal to determine a takeoff or landing (arrival) operation of the aircraft [Fig. 1-12; Para. 0142].
Therefore it would have been obvious to use one of ordinary skill in the art at time of effective filing for the invention to use altitude information derived from transponder signals to, at least in part, determine a proximate arrival as taught by Mott and applied to a system and computer controlled method for monitoring aircraft and related air traffic control information based on received transponder signals as taught by Schulte as modified by Troxler and Sanders, to control smart container operation that may be pertinent to arrival time, where determining of proximate landing is clear evidence of near-term arrival.
Consider claim 14 and as applied to claim 12: The system of claim 12, wherein the second location data includes an altitude of the aircraft derived from the first location data, and wherein information of the altitude is transmitted to the smart shipping container to adjust the environmental condition inside the smart shipping container based on the altitude. This claim is rejected on the same grounds, references, citations and analysis as for claim 5 and as applied to 
Consider claim 19 and as applied to claim 18: The non-transitory computer-readable storage medium of claim 18, wherein the one or more shipping conditions include an environmental condition inside the smart shipping container, Sanders particularly discloses that an operating parameter of the shipping container environment (condition) is managed (such as temperature), based at least in part, on geographic position data (steps 205-225) [Fig. 2; Para. 0005, 0028, 0032, 0035];
wherein the second location data includes an altitude of the aircraft derived from the first location data, Schulte discloses that [pressure] altitude may be extracted from transponder and/or ADS-B signals [Para. 0002, 0018, 0051, 0061]; and
wherein information of the altitude is transmitted to the smart shipping container to adjust the environmental condition inside the smart shipping container based on the altitude. Sanders discloses use of position information in comparison with route information to estimate a distance to a destination, and based on this distance control various smart container conditions [Fig. 2; Para. 0019, 0021].
Schulte, Troxler and Sanders, do not however, disclose the use of altitude information to control smart container conditions.
Mott discloses estimation of aircraft operations at airports using transponder data [Title; Abstract, Fig. 1; Para. 0015] and specifically the use of altitude data 
Therefore it would have been obvious to use one of ordinary skill in the art at time of effective filing for the invention to use altitude information derived from transponder signals to, at least in part, determine a proximate arrival as taught by Mott and applied to a system and computer controlled method for monitoring aircraft and related air traffic control information based on received transponder signals as taught by Schulte as modified by Troxler and Sanders, to control smart container operation that may be pertinent to arrival time, where determining of proximate landing is clear evidence of near-term arrival.

Claims 6, 7, 15, 16 and 20 are rejected under 35 USC §103 as unpatentable over Schulte et al. (United States Patent Application Publication # US 2014/0197980 A1), hereinafter Schulte, Troxler et al. (United States Patent Application Publication # US 2008/00004798 A1), herein Troxler, and Sanders et al. (United States Patent Application Publication # US 2012/0000212 A1, hereinafter Sanders, and further in view of Kleywegt (United States Patent Application Publication # US 2017/01236426 A1).
Consider claim 6 and as applied to claim 2: The method of claim 2, wherein the shipping conditions include an arrival time, wherein the second location data includes a geographical location of the aircraft based on which the smart shipping container estimates the arrival time of the aircraft.

Kleywegt disclose an aircraft flight itinerary alerting system and method [Title; Abstract; Para. 0001, 0007-0010] and particularly that progress of an air vehicle along a route itinerary is periodically monitored and under certain conditions alert messages are emailed to contact persons with interest [Fig. 1; Para. 0046-0049] and specifically that the message may comprise an expected arrival time and a GPS map with the last 10 known reported positions [Para. 0048].
Therefore it would have been obvious to one of ordinary skill in the art at the time of effective filing for the invention that a revised ETA be generated for an aircraft flight based on a known route and updated position reports, and that this information may be communicated to an interested contact (such as a cargo recipient) as taught by Kleywegt and applied to a system and computer controlled method for monitoring aircraft and related air traffic control information based on received transponder signals as taught by Schulte as modified by Troxler and Sanders, in order that an accurate ETA of a critical shipment is maintained and communicated to a recipient of the shipment.
Consider claim 7 and as applied to claim 6: The method of claim 6, wherein the smart shipping container is configured to send a message to a recipient of a package carried in the smart shipping container, the message including the estimated arrival time. This claim is rejected on the same grounds, references, citations and analysis as for claim 6 and as applied to claim 2, where Kleywegt discloses communication of a revised ETA based at least in part on current aircraft location.
Consider claim 15 and as applied to claim 11: The system of claim 11, wherein the one or more shipping conditions include an arrival time, wherein the second location data includes a geographical location of the aircraft derived from the first location data, wherein the smart shipping container estimates the arrival time of the aircraft based on the geographical location. This claim is rejected on the same grounds, references, citations and analysis as for claim 6 and as applied to claim 11, where Kleywegt discloses communication of a revised ETA based at least in part on current aircraft location.
Consider claim 16 and as applied to claim 15: The system of claim 15, wherein the smart shipping container is configured to send a message to a recipient of a package being carried in the smart shipping container, the message including the estimated arrival time. This claim is rejected on the same grounds, references, citations and analysis as for claim 6 and as applied to claim 11 and 15, where Kleywegt discloses communication of a revised ETA based at least in part on current aircraft location.
Consider claim 20 and as applied to claim 18: The computer-readable storage medium of claim 18, 
wherein the one or more shipping conditions include an arrival time, 
wherein the second location data include a geographical location of the aircraft based on which the smart shipping container estimates the arrival time of the aircraft, and
wherein the smart shipping container is configured to send a message to a recipient of a package being carried in the smart shipping container, the message including the estimated arrival time.
Sanders discloses use of position information in comparison with rout information to estimate a distance to a destination, and based on this distance control various smart container conditions [Fig. 2; Para. 0019, 0021], and where it would have been obvious to the artisan that distance to destination is related to, and may be a proxy for an Estimated Time of Arrival (ETA), but Schulte, Troxler and Sanders do not specifically disclose generation or communication of an ETA. This was known in the art, however, and for example:
Kleywegt disclose an aircraft flight itinerary alerting system and method [Title; Abstract; Para. 0001, 0007-0010] and particularly that progress of an air vehicle along a route itinerary is periodically monitored and under certain conditions alert messages are emailed to contact persons with interest [Fig. 1; Para. 0046-0049] and specifically that the message may comprise an expected arrival time and a GPS map with the last 10 known reported positions [Para. 0048].


Claim 8 is rejected under 35 USC §103 as unpatentable over Schulte et al. (United States Patent Application Publication # US 2014/0197980 A1), hereinafter Schulte, Troxler et al. (United States Patent Application Publication # US 2008/00004798 A1), herein Troxler, and Sanders et al. (United States Patent Application Publication # US 2012/0000212 A1, hereinafter Sanders, and further in view of Smith et al. United States Patent Application Publication # US 2002/0021247 A1), hereinafter Smith.
Consider claim 8 and as applied to claim 2: The method of claim 2, wherein the first location data has a first format when the aircraft is in flight and a second format when the aircraft is on the ground, the second format being different from the first format.
Schulte discloses use of a standard ICAO ADS-B data link and format, but does not disclose message formats that are different when the aircraft is in flight 
Smith, for example, shows different information contained in a Mode-S/ADS-B squitter according to airborne or surface operation (but where each message format includes latitude and longitude position data) [Title; Abstract; Fig. 1, 3; Para. 0013-0015, 0027].
Therefore it would have been obvious to one of ordinary skill in the art at the time of effective filing for the invention obtain aircraft position information from an ADS-B message wherein the ADS-B message format differs depending on aircraft airborne or surface operation as taught by Smith, and applied to a system and computer controlled method for monitoring aircraft and related air traffic control information based on received transponder signals as taught by Schulte, where different message formats for airborne and surface operation is a standard feature of the ADS-B protocol, accommodating the different information type requirements of each.

Conclusion
The prior art made of record and not relied upon is considered pertinent to Applicant’s disclosure.
Vigeant-Langlois et al. (U.S. Patent # US 7,612,688 B1) disclosing an inflight weather service.
Bartone et al. (U.S. Patent Application Publication # US 2019/0383936 A1) disclosing a system and method for detection and reporting of targets with data links.
Marcus (U.S. Patent Application Publication # US 2016/0189549 A1) disclosing a system and method for controlling autonomous flying vehicles.
Blankenship et al. (U.S. Patent Application Publication # US 2014/0266668 A1) disclosing a shipping container security system and method
Breed (U.S. Patent Application Publication # US 2013/0033381 A1) disclosing cargo theft prevention using text messaging.

Any inquiry concerning this communication or earlier communications from the Examiner should be directed to STEPHEN R BURGDORF whose telephone number is (571)270-7328.  The Examiner can normally be reached on Monday and Friday at 11:00 AM to 8:00 PM EST/EDT.
If attempts to reach the Examiner by telephone are unsuccessful, the Examiner’s supervisor, Quan-Zhen Wang can be reached at (571)272-3114.  The fax phone number for the organization where this application or proceeding is assigned is (571)273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. 
/STEPHEN R BURGDORF/  Examiner, Art Unit 2684